U NITED S TATES AIR F ORCE
                C OURT OF C RIMINAL APPEALS
                              ________________________

                                  No. ACM 39396
                              ________________________

                                UNITED STATES
                                    Appellee
                                          v.
                            Corey J. LAUBACH
              Airman First Class (E-3), U.S. Air Force, Appellant
                              ________________________

           Appeal from the United States Air Force Trial Judiciary
                               Decided 7 June 2019 1
                              ________________________

Military Judge: Mark W. Milam (first arraignment); Vance H. Spath
(motions); Shelly W. Schools (motions and trial).
Approved sentence: Bad-conduct discharge, confinement for 2 years and
6 months, forfeiture of all pay and allowances, and reduction to E-1.
Sentence adjudged 21 September 2017 by GCM convened at Whiteman
Air Force Base, Missouri.
For Appellant: Major Dustin J. Weisman, USAF (argued).
For Appellee: Captain Peter F. Kellett, USAF (argued); Lieutenant Colo-
nel Joseph J. Kubler, USAF; Mary Ellen Payne, Esquire.
Before JOHNSON, DENNIS, and LEWIS, Appellate Military Judges.
Senior Judge JOHNSON delivered the opinion of the court, in which
Judge DENNIS and Judge LEWIS joined.
                              ________________________

       This is an unpublished opinion and, as such, does not serve as
       precedent under AFCCA Rule of Practice and Procedure 18.4.
                              ________________________




1   We heard oral argument in this case on 16 January 2019.
                      United States v. Laubach, No. ACM 39396


JOHNSON, Senior Judge:
    A general court-martial composed of a military judge alone convicted Ap-
pellant, in accordance with his pleas, of assault with a dangerous weapon—
specifically, a loaded firearm—likely to produce death or grievous bodily harm
in violation of Article 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 928. The military judge sentenced Appellant to a bad-conduct discharge, con-
finement for two years and six months, forfeiture of all pay and allowances,
and reduction to the grade of E-1. The convening authority approved the ad-
judged sentence. 2
    Appellant raises two issues on appeal: (1) whether dismissal without prej-
udice was a sufficient remedy for the Government’s misuse of Appellant’s im-
munized statements in violation of Kastigar v. United States, 406 U.S. 441
(1972); and (2) whether the military judge abused her discretion by denying
the Defense’s motion to dismiss the Charge and its Specification with prejudice
for a violation of Article 10, UCMJ, 10 U.S.C. § 810. We find no error that sub-
stantially prejudiced Appellant’s material rights, and we affirm the findings
and sentence.

                                    I. BACKGROUND
    In the summer of 2016 Appellant was a security forces Airman stationed at
Whiteman Air Force Base (AFB), Missouri. Appellant was one of several Air-
men under investigation for suspected illegal use of controlled substances. The
Whiteman AFB legal office obtained a grant of testimonial immunity for Ap-
pellant from the Eighth Air Force commander, the general court-martial con-
vening authority. On 13 July 2016, Appellant acknowledged receipt of his im-
munity and was interviewed by agents of the Air Force Office of Special Inves-
tigations (AFOSI). In the course of that interview, Appellant admitted to cer-
tain drug use and provided evidence regarding drug use by two other Airmen.
Because the legal office did not anticipate that Appellant would be prosecuted
for a drug offense, knowledge of his immunized statements was not limited
within the legal office.
    On 3 September 2016, after consuming alcohol, Appellant was handling a
loaded handgun at an off-base residence when he shot another Airman, Air-
man First Class (A1C) BL, in the abdomen at close range. Appellant immedi-
ately called 911 for assistance. In the course of that call Appellant stated that
he had fired the shot. A1C BL suffered severe internal injuries and nearly died
from his wound, which required extensive surgery. A1C BL was hospitalized



2   Appellant received 210 days of confinement credit for illegal pretrial confinement.


                                             2
                  United States v. Laubach, No. ACM 39396


until 30 September 2016; long-term consequences of the shooting included a
large scar across his abdomen and reduced life expectancy.
    Appellant was arrested by civilian police and placed in civilian confinement
on 3 September 2016. On 4 September 2016, civilian police interviewed Appel-
lant; an AFOSI agent observed the interview but did not participate. Appellant
was cooperative, agreed to make a statement, and admitted he had uninten-
tionally shot A1C BL. Appellant was released on bail from civilian confinement
and placed in military pretrial confinement the same day, 4 September 2016.
    On 9 September 2016, a hearing was held pursuant to Rule for Courts-
Martial (R.C.M.) 305 to determine whether Appellant would continue to be
held in pretrial confinement. The pretrial confinement review officer (PCRO),
Lieutenant Colonel (Lt Col) LM, announced at the conclusion of the hearing
that he found Appellant should remain in pretrial confinement. After the hear-
ing, Captain JP, one of the government representatives at the hearing and a
member of the Whiteman AFB legal office, drafted a report of the pretrial con-
finement hearing as an aid for Lt Col LM to put his findings and conclusions
in writing. Although no incriminating information from Appellant’s immun-
ized July 2016 interview with AFOSI was presented at the hearing, such in-
formation was included in the draft report. Lt Col LM retained these references
to immunized information in his signed, final version of the report. In accord-
ance with Lt Col LM’s findings, Appellant remained in pretrial confinement.
    On 22 September 2016, civilian authorities granted the Air Force’s request
for jurisdiction over Appellant’s assault against A1C BL. On 3 November 2016,
Appellant’s squadron commander preferred one charge and specification of as-
sault with a dangerous weapon in violation of Article 128, UCMJ, and one
charge and specification of reckless endangerment in violation of Article 134,
UCMJ, 10 U.S.C. § 934, against Appellant. The documents attached to the
commander’s indorsement to the charge sheet included immunized infor-
mation.
    The AFOSI’s investigation of Appellant lasted until 16 November 2016, in
part because the AFOSI received information about other possible offenses.
These other possible offenses were distinct from the suspected incidents of drug
abuse that gave rise to the grant of immunity in the preceding summer. How-
ever, the lead AFOSI agent for these later potential offenses and the shooting
incident had also conducted the immunized interview of Appellant in July
2016.
   A preliminary hearing pursuant to Article 32, UCMJ, 10 U.S.C. § 832, was
held on 29 November 2016. Appellant’s immunized statements were not intro-
duced at the Article 32 hearing. However, immunized information was in-
cluded in an attachment to documents provided to the special court-martial


                                       3
                  United States v. Laubach, No. ACM 39396


convening authority and the general court-martial convening authority before
Appellant’s case was referred for trial by general court-martial on 13 December
2016.
    On 22 December 2016, Appellant was arraigned at the initial session of his
court-martial. After Appellant deferred his selection of forum and entry of
pleas, the presiding military judge (MJ1) heard a defense motion that Appel-
lant be released from pretrial confinement. MJ1 issued a written ruling on the
motion the following day. MJ1 found that Lt Col LM was not neutral and de-
tached in performing his role as PCRO, and that Lt Col LM abused his discre-
tion by considering evidence not presented at the hearing in performing his
role as PCRO. Nevertheless, MJ1 determined Appellant’s continued pretrial
confinement was appropriate, and Appellant remained confined.
    Appellant’s trial resumed on 28 March 2017 before a different military
judge (MJ2). Prior to Appellant’s entry of pleas, MJ2 received evidence and
argument from counsel on several defense motions. The Defense moved to dis-
miss both charges and specifications for violation of Appellant’s right to speedy
trial under Article 10, UCMJ, as well as R.C.M. 707. MJ2 denied the Defense’s
speedy trial motion.
    The Defense also moved to dismiss with prejudice both charges and speci-
fications due to the Government’s alleged misuse of Appellant’s immunized
statements to the AFOSI in violation of Kastigar. On 29 March 2017, in an oral
ruling MJ2 granted the Kastigar motion to dismiss, without prejudice. MJ2
concluded, inter alia:
       [T]he case is somewhat unique, in that the misconduct being
       prosecuted was unanticipated at the time of the grant of immun-
       ity. However, it’s indisputable that no care was taken to cordon
       off the immunized testimony. Frankly, it’s infected every stage
       of the proceeding and the members of two Legal Offices.
       Kastigar has made it clear, again and again, it guards against
       the dangers of the testimony being used, and puts a heavy bur-
       den on the government to demonstrate there is no danger of it
       causing any inequality at the trial. The key is ensuring both the
       accused and the federal government are at the same spot, as if
       we had not compelled the testimony from this accused.
       . . . The government failed to demonstrate by a preponderance of
       the evidence, that the decision to prosecute was untainted by
       immunized testimony.
In his ruling, MJ2 specified that Appellant’s squadron commander, the
Whiteman AFB legal office, and the Eighth Air Force legal office were disqual-



                                       4
                   United States v. Laubach, No. ACM 39396


ified from further involvement in Appellant’s case. However, he did not dis-
qualify the special court-martial convening authority nor the general court-
martial convening authority from further participation because he found they
had not reviewed the immunized information when acting on Appellant’s case.
   Immediately thereafter, MJ2 adjourned the court. He did not rule on a de-
fense motion for additional pretrial confinement credit for alleged violations of
Article 13, UCMJ, 10 U.S.C. § 813, and R.C.M. 305.
    On 26 April 2017, the commander of Air Force Global Strike Command ad-
ministratively reassigned Appellant to a security forces squadron at Malm-
strom AFB, Montana. On 12 May 2017, Appellant’s new squadron commander
preferred one charge and one specification each of assault with a dangerous
weapon and reckless endangerment in violation of Articles 128 and 134,
UCMJ, identical to the original charges. Another Article 32, UCMJ, hearing
was held on 27 June 2017, and the preliminary hearing officer’s report was
completed on 29 June 2017. The reckless endangerment charge and specifica-
tion were withdrawn on 10 July 2017, and on 18 July 2017, the remaining ag-
gravated assault charge and specification were referred for trial by a general
court-martial.
    Appellant was arraigned on 2 August 2017 in a session presided over by a
third military judge (MJ3). On 20 September 2017, Appellant’s trial resumed
before MJ3. Among other motions, the Defense again sought to dismiss the sole
Charge and its Specification for violation of Appellant’s right to speedy trial. 3
MJ3 found the Government used “reasonable diligence” in bringing the case to
trial and so denied the Defense’s speedy trial motion. In addition, MJ3 denied
a defense motion for relief based on the conditions of Appellant’s military pre-
trial confinement. However, she granted Appellant 210 days of confinement
credit for the PCRO’s violations of R.C.M. 305 in conducting Appellant’s pre-
trial confinement hearing based on MJ1’s earlier findings that the PCRO was
not neutral and detached and that the PCRO abused his discretion by consid-
ering evidence not presented at the hearing. 4
   After these rulings, Appellant elected to be tried by the military judge alone
and entered an unconditional guilty plea to the Charge and Specification.



3 The Government used a separate team of prosecutors with knowledge of the immun-
ized information exclusively to litigate the speedy trial motion without contaminating
the primary trial counsel team.
4The 210 days of credit awarded represented two days of credit for each day Appellant
spent in pretrial confinement from the pretrial confinement hearing on 9 September
2016 until MJ1’s determination on 22 December 2016 that pretrial confinement should
continue.


                                          5
                  United States v. Laubach, No. ACM 39396


                                II. DISCUSSION
A. Remedy for the Kastigar Violation
   1. Law
    We review a military judge’s selection of a remedy for an abuse of discre-
tion. United States v. Gore, 60 M.J. 178, 187 (C.A.A.F. 2004). “A military judge
abuses his discretion when: (1) the findings of fact upon which he predicates
his ruling are not supported by the evidence of record; (2) if incorrect legal
principles were used; or (3) if his application of the correct legal principles to
the facts is clearly unreasonable.” United States v. Ellis, 68 M.J. 341, 344
(C.A.A.F. 2010) (citing United States v. Mackie, 66 M.J. 198, 199 (C.A.A.F.
2008)). “The abuse of discretion standard is a strict one, calling for more than
a mere difference of opinion. The challenged action must be ‘arbitrary, fanciful,
clearly unreasonable,’ or ‘clearly erroneous.’” United States v. McElhaney, 54
M.J. 120, 130 (C.A.A.F. 2000) (quoting United States v. Miller, 46 M.J. 63, 65
(C.A.A.F. 1997); United States v. Travers, 25 M.J. 61, 62 (C.M.A. 1987)).
    “Through a grant of immunity coextensive with the privilege against self-
incrimination, the Government may require a person to make a statement that
would otherwise be incriminating.” United States v. Allen, 59 M.J. 478, 482
(C.A.A.F. 2004) (citing Kastigar, 406 U.S. at 441). “If a person provides infor-
mation under a grant of immunity, the Government in a subsequent criminal
prosecution must affirmatively demonstrate ‘that the evidence it proposes to
use is derived from a legitimate source wholly independent of the compelled
testimony.’” Id. (quoting Kastigar, 406 U.S. at 460) (citing United States v.
Boyd, 27 M.J. 82, 84 (C.M.A. 1988)). Furthermore, “[t]he Government may not
rely upon or use immunized testimony in making the decision to prosecute.
The burden is upon the Government in such a case to demonstrate ‘by a pre-
ponderance of the evidence, that the prosecutorial decision was untainted by
the immunized testimony.’” Id. (quoting United States v. Olivero, 39 M.J. 246,
249 (C.M.A. 1994)) (additional citations omitted).
   2. Analysis
    Appellant contends MJ2 abused his discretion by dismissing the charges
and specifications without prejudice, which was an inadequate remedy in this
case. He argues that dismissal without prejudice enabled the Government to
reinitiate the prosecution, and therefore the Government “suffered no conse-
quence.” In contrast, Appellant avers he suffered “profound negative effects,”
specifically an extensive additional pretrial delay while he waited in confine-
ment and while memories faded and evidence became stale. Appellant finds
the result “absurd,” “unjust,” and effectively a “validation” of the Government’s
actions, and contends dismissal with prejudice was the only route to meaning-
ful relief.


                                        6
                  United States v. Laubach, No. ACM 39396


    As an initial matter, the Government contends Appellant waived appellate
review of this issue by his unconditional guilty plea, citing United States v.
Bradley, 68 M.J. 279 (C.A.A.F. 2010). Appellant disagrees, distinguishing the
circumstances in Bradley and noting that his appeal of the Kastigar remedy
does not relate to the factual issue of guilt. See R.C.M. 910(j). We need not
resolve this question because, assuming arguendo Appellant preserved the is-
sue at trial, we find MJ2 did not abuse his discretion.
    The test for whether the military judge has adequately remedied the Gov-
ernment’s misuse of immunized information is not the extent to which the
Prosecution has been made to suffer, but whether Appellant has been restored
to “substantially the same position as if [he] had claimed [the] privilege
[against self-incrimination].” Allen, 59 M.J. at 482 (second and third altera-
tions in original) (quoting Murphy v. Waterfront Comm’n of New York Harbor,
378 U.S. 52, 79 (1964)) (additional citation omitted). By dismissing the charges
without prejudice and directing that the compromised squadron commander
and legal offices have no role in further proceedings in Appellant’s case, MJ2
substantially erased the taint created by the introduction of immunized infor-
mation in the pretrial confinement, preferral, and referral processes. There is
no indication in the record, and Appellant does not now contend, that his im-
munized statements had any substantive improper influence on the court-mar-
tial proceedings following the second preferral and referral.
    Moreover, in contrast to Appellant’s position on appeal, at trial the Defense
effectively conceded that dismissal without prejudice would be a sufficient rem-
edy. In arguing the Kastigar motion, Appellant’s senior defense counsel told
MJ2, inter alia:
       We are not here to dispute whether or not this case should or
       should not go forward to trial. I think, it’s clear based on the facts
       -- I can’t stand up here and argue with a straight face it shouldn’t
       go to court. But, that process to get to court needs to be free of
       that taint. . . .
       And right now the only good remedy available is a dismissal of
       the charges. And an order from this Court directing a new legal
       office, a new convening authority to handle this case. . . .
       Start this case from scratch, dismiss the charges, and let a new
       team take over. Start this over with a fresh look at the evidence,
       let them come to the same or -- what would likely be the same
       conclusion, I submit to the Court, but then I can assure my client
       that the process is free from taint. If I have another team looking
       at it, in a clean case, a clean break, start again, is the best way
       to do it.


                                         7
                  United States v. Laubach, No. ACM 39396


    It is true that Appellant remained in confinement between MJ2’s dismissal
of the charges on 29 March 2017 and Appellant’s eventual sentencing by MJ3
on 21 September 2017. However, whether Appellant was subjected to unlawful
pretrial delay is a distinct issue for which Appellant was free to, and has,
sought relief both at trial and before this court; we address that claim below.
Similarly, whether Appellant was subjected to unlawful pretrial confinement
was also a distinct issue for which Appellant was free to, and did, seek relief
from MJ3. These issues stand on their own, and we decline Appellant’s invita-
tion to presume he was “profoundly” unfairly prejudiced by MJ2’s decision to
dismiss the charges without prejudice from the mere facts that his trial was
further delayed and he remained in confinement pending trial.
    Appellant compares his situation to the one the United States Court of Ap-
peals for the Armed Forces (CAAF) addressed in United States v. Salyer, 72
M.J. 415 (C.A.A.F. 2013). However, Salyer is instructive with respect to Appel-
lant’s case not for its similarities, but for its differences. In Salyer, the CAAF
found an appearance of unlawful command influence by the Prosecution be-
cause “the Government sought, through inappropriate means, disqualification
of the military judge because it did not agree with the military judge’s ruling.”
Id. at 427. Under the circumstances of the case, the CAAF found the only ade-
quate remedy would be dismissal with prejudice because if it authorized a re-
hearing “the Government would obtain the result it sought to obtain through
inappropriate means—a trial with a different military judge.” Id. at 428. By
contrast, in Appellant’s case an effective alternative remedy was available.
Whereas there was no way to undo the Prosecution’s inappropriate effort to
disqualify a particular military judge in Salyer, in Appellant’s case it was pos-
sible to reinitiate an uncontaminated pretrial process.
    The CAAF has recognized that dismissal, even without prejudice, is a
“drastic remedy” to be used as a “last resort.” United States v. Douglas, 68 M.J.
349, 354–55 (C.A.A.F. 2010) (citations omitted). Dismissal with prejudice is
obviously even more drastic. Under the circumstances of this case, where the
effect of the contamination could be substantially removed by reinitiating the
process with a new, untainted squadron commander and legal offices, and
where the Defense essentially conceded that dismissal without prejudice was
an appropriate and adequate remedy, we do not find MJ2’s decision to employ
that remedy to be “‘arbitrary, fanciful, clearly unreasonable,’ or ‘clearly erro-
neous.’” See McElhaney, 54 M.J. at 130 (citations omitted).
B. Speedy Trial
   1. Law
  Whether an appellant was denied his right to speedy trial under Article 10,
UCMJ, is a question of law we review de novo. United States v. Cooley, 75 M.J.
8
                   United States v. Laubach, No. ACM 39396


247, 259 (C.A.A.F. 2016) (quoting United States v. Cossio, 64 M.J. 254, 256
(C.A.A.F. 2007)) (additional citation omitted). However, “a military judge’s
findings of fact . . . will be reversed only if they are clearly erroneous.” United
States v. Mizgala, 61 M.J. 122, 127 (C.A.A.F. 2005) (citations omitted).
    Article 10, UCMJ, provides in pertinent part: “When any person subject to
this chapter is placed in arrest or confinement prior to trial, immediate steps
shall be taken to inform him of the specific wrong of which he is accused and
to try him or to dismiss the charges and release him.” 10 U.S.C. § 810.
“[A]lthough Sixth Amendment speedy trial standards cannot dictate whether
there has been an Article 10 violation, the factors from Barker v. Wingo[, 407
U.S. 514 (1972),] are an apt structure for examining the facts and circum-
stances surrounding an alleged Article 10 violation.” Mizgala, 61 M.J. at 127
(citations omitted). Accordingly, “our framework to determine whether the
Government proceeded with reasonable diligence includes balancing the fol-
lowing four factors: (1) the length of the delay; (2) the reasons for the delay; (3)
whether the appellant made a demand for a speedy trial; and (4) prejudice to
the appellant.” Id. at 129 (citing Barker, 407 U.S. at 530) (additional citation
omitted). However, these factors are not “talismanic” and “must be considered
together with such other circumstances as may be relevant.” United States v.
Wilson, 72 M.J. 347, 351 (C.A.A.F. 2013) (quoting Barker, 407 U.S. at 533).
    “The standard of diligence under which we review claims of a denial of
speedy trial under Article 10 ‘is not constant motion, but reasonable diligence
in bringing the charges to trial.’” Mizgala, 61 M.J. at 127 (quoting United
States v. Tibbs, 35 C.M.R. 322, 325 (C.M.A. 1965)) (additional citations omit-
ted). “Short periods of inactivity are not fatal to an otherwise active prosecu-
tion.” Id. (quoting Tibbs, 35 C.M.R. at 325). We evaluate “the proceeding as a
whole and not mere speed.” Id. at 129 (quoting United States v. Mason, 45
C.M.R. 163, 167 (C.M.A. 1972)).
   2. Analysis
    MJ3 issued a written ruling on the Defense’s motion to dismiss for violation
of Appellant’s right to speedy trial, wherein she made findings of fact and an-
alyzed the pretrial delay in light of the four Barker factors. She concluded that
although the Government made “missteps along the way resulting in the case
being dismissed without prejudice, . . . viewing this case as a whole, these mis-
steps were not so egregious or prevalent to result in a violation of Article 10,”
and the Government exercised “reasonable diligence” in bringing the case to
trial. We accept MJ3’s findings of fact where they are not clearly erroneous,
but we review conclusions of law de novo. Mizgala, 61 M.J. at 127. Although
we disagree with much of MJ3’s analysis of the Barker factors, we also conclude
the Government did not violate Article 10, UCMJ.



                                         9
                  United States v. Laubach, No. ACM 39396


       a. Length of Delay
    The first factor in the Barker analysis is the “length of the delay” which “is
to some extent a triggering mechanism, and unless there is a period of delay
that appears, on its face, to be unreasonable under the circumstances, there is
no necessity for inquiry into the other factors that go into the balance.” Cossio,
64 M.J. at 257 (internal quotation marks omitted) (quoting United States v.
Smith, 94 F.3d 204, 208–09 (6th Cir. 1996)). In this case the length of the pre-
trial delay was substantial. A total of 382 days elapsed between Appellant’s
entry into pretrial confinement on 3 September 2016 and his conviction and
sentencing on 20–21 September 2017. As Appellant notes, our superior court
has found a shorter delay to constitute an Article 10, UCMJ, violation. See
Cooley, 75 M.J. at 260, 263 (finding 289-day pretrial delay violated Article 10).
    Surprisingly, MJ3 found the length of the delay “heavily” favored the Gov-
ernment and, in fact, was not facially unreasonable, such that “[n]o further
analysis [wa]s required.” MJ3 reached this conclusion by analyzing each “sig-
nificant” time gap in the processing of the case, assessing whether each was
facially unreasonable, and concluding that none was. MJ3 particularly noted
the time the AFOSI took to conduct its investigation between the 3 September
2016 offense date and preferral of charges on 3 November 2016; a period of
Defense-requested delay between the Government’s initial case-ready date of
17 January 2017 and the initial trial date before MJ2 on 27 March 2017; an-
other period of Defense-requested delay between 16 June 2017 and the second
Article 32 hearing on 27 June 2017; and a third period of Defense-requested
delay between the Government’s case-ready date of 28 August 2017 and the
final trial date of 20 September 2017. For purposes of this factor, MJ3 essen-
tially treated MJ2’s dismissal of the charges without prejudice on 29 March
2017 as a neutral consideration and independently assessed the Government’s
diligence with respect to the first and second pretrial processes.
    On appeal, the Government declines to indorse MJ3’s conclusion that there
was no facially unreasonable delay. The Government contends it is not respon-
sible for 107 days of the 382-day delay, mostly due to Defense-requested delays
in the proceedings. However, it acknowledges 275 days of delay are attributa-
ble to the Government, which “may be enough to trigger a Barker analysis.”
    We find MJ3’s analysis of the first factor to be flawed, and we conclude the
length of the delay favors Appellant. The CAAF has explained, “an analysis of
the first factor is not meant to be a Barker analysis within a Barker analysis.”
United States v. Schuber, 70 M.J. 181, 188 (C.A.A.F. 2011). Whereas reasons
for the length of the delay are analyzed under the second factor, reasons for
the delay, “circumstances that are appropriate to consider under the first factor
include the seriousness of the offense, the complexity of the case, and the avail-
ability of proof,” among others. Id. (citing Barker, 407 U.S. at 530–31, 531

                                       10
                  United States v. Laubach, No. ACM 39396


n.31). In this case, although the offense for which Appellant was ultimately
prosecuted was serious, it was not complex, and the proof was readily available
to investigators. We find a delay of 382 days to try Appellant for a crime to
which he immediately confessed, under the circumstances, was plainly facially
unreasonable. Even if we were to accept on its face the Government’s sugges-
tion to exclude periods of delay attributable to defense requests, we would still
find the 275 days of delay attributable to the Government to be facially unrea-
sonable and to weigh in Appellant’s favor. See, e.g., Cooley, 75 M.J. at 260, 263
(finding 289-day delay facially unreasonable and a violation of Article 10); Wil-
son, 72 M.J. at 352 (finding 174-day delay facially unreasonable); United States
v. Thompson, 68 M.J. 308, 312 (C.A.A.F. 2010) (finding 145-day delay facially
unreasonable); Cossio, 64 M.J. at 257 (finding 117-day delay facially unreason-
able).
       b. Reasons for Delay
    Under the second Barker factor, “different weights should be assigned to
different reasons” for delay. Cooley, 75 M.J. at 260 (quoting Barker, 407 U.S.
at 531). In Barker, the Supreme Court explained:
       A deliberate attempt to delay the trial in order to hamper the
       defense should be weighted heavily against the government. A
       more neutral reason such as negligence or overcrowded courts
       should be weighted less heavily but nevertheless should be con-
       sidered since the ultimate responsibility for such circumstances
       must rest with the government rather than with the defendant.
       Finally, a valid reason, such as a missing witness, should serve
       to justify appropriate delay.
407 U.S. at 531 (footnote omitted). “In contrast, ‘delay caused by the defense
weighs against the defendant.’” Cooley, 75 M.J. at 260 (quoting Vermont v.
Brillon, 556 U.S. 81, 90 (2009)).
    Although, as described above, MJ3 found no facially unreasonable delay in
her analysis of the first factor, “in anticipation of future appellate review” she
nevertheless analyzed the remaining Barker factors. With respect to the rea-
sons for delay, she found Appellant’s case proceeded with reasonable diligence
“as any general court-martial normally would.” She acknowledged the unique
aspect of the case was the Government’s misuse of immunized information,
which she found to be negligent “at most” and did not weigh heavily against
the Government.
    In contrast, Appellant contends the Government made a “purposeful” deci-
sion to misuse the immunized statements, and therefore the reasons for delay
weigh heavily in his favor. In its analysis, the Government breaks the delay
into five distinct periods, and asserts in each period either the Government


                                       11
                  United States v. Laubach, No. ACM 39396


acted with reasonable diligence or the delay was attributable to the Defense,
and therefore weighs against Appellant. The Government then separately as-
sesses the impact of the Kastigar violation, concluding the error was not “fla-
grant” and, under the unusual circumstances of this case, was “not committed
in such a manner to warrant a finding that the second Barker factor weighs in
favor of Appellant.”
    We find the second factor weighs in favor of Appellant, although not heav-
ily. Apart from the Kastigar error, we find the Government proceeded with
reasonable, albeit non-exemplary, diligence to move Appellant’s case to trial.
For example, Appellant’s assault against A1C BL was not difficult to investi-
gate, and the charge for which Appellant was tried likely could have been pre-
ferred sooner than 3 November 2016. However, it was not unreasonable for the
AFOSI to investigate information that Appellant may have committed other
crimes that should be tried together. See Cossio, 64 M.J. at 258 (“[T]he Gov-
ernment has the right (if not the obligation) to thoroughly investigate a case
before proceeding to trial.”). Similarly, the four weeks that elapsed following
MJ2’s dismissal of the charges and Appellant’s administrative reassignment
to a squadron at another base by Air Force Global Strike Command could per-
haps have been accomplished more quickly, but was not an unreasonable delay
given the commander’s periods of unavailability and the coordination required
in this relatively unusual situation. Furthermore, although Appellant insists
the Government is ultimately responsible for Defense-requested delays due to
military trial defense counsel’s scheduling conflicts, we find little support for
this proposition in the CAAF’s Article 10, UCMJ, jurisprudence. See, e.g., Wil-
son, 72 M.J. at 349–52 (accepting trial judge’s finding that the defense was
responsible for 43 days of pretrial delay); Thompson, 68 M.J. at 312–14 (ac-
cepting trial judge’s exclusion of 39 days of defense-requested delay); but cf.
United States v. Moreno, 63 M.J. 129, 137 (C.A.A.F. 2006) (“While appellate
defense counsel’s caseload is the underlying cause of much of this period of
delay, responsibility for this portion of the delay and the burden placed upon
appellate defense counsel initially rests with the Government.”)
    Yet the two pretrial processes cannot be analyzed in isolation from each
other. The second process would have been unnecessary had the Government
not misused Appellant’s immunized statements. In that sense, all the delay
after 29 March 2017 not attributable to Defense-requested delays was unnec-
essary delay caused by the Government.
    However, we find this error and the resulting delay, although confound-
ingly obtuse, were not purposeful, and therefore weigh “less heavily” against
the Government. See Barker, 407 U.S. at 531. Several factors lead us to this
conclusion. First, the Whiteman AFB legal office did not initially erect a “Kas-
tigar wall” around the immunized information because the Government had


                                       12
                  United States v. Laubach, No. ACM 39396


no intention of prosecuting Appellant for suspected drug offenses as of July
2016, and of course no one anticipated the shooting incident of 3 September
2016. Moreover, after Appellant’s assault on A1C BL, the Government also
never attempted to prosecute Appellant for any drug offense from July 2016 or
earlier, or to introduce such evidence in a court-martial proceeding.
    Second, the evidence indicates the Government had not introduced Appel-
lant’s immunized information at the 9 September 2016 pretrial confinement
hearing when, at the conclusion of that hearing, Lt Col LM announced his find-
ing that pretrial confinement should continue. The immunized information
was introduced into the PCRO’s memo composed after that point. Therefore,
the immunized information was not material to the Government’s effort to se-
cure Appellant’s pretrial confinement. MJ1’s subsequent ruling on 22 Decem-
ber 2016 that Appellant’s pretrial confinement should continue, made with full
awareness of Lt Col LM’s earlier errors as the PCRO, reinforces the point.
    Third, the evidence in the record does not indicate the Whiteman AFB and
Eighth Air Force legal offices intentionally violated Kastigar; rather, the evi-
dence indicates they were unaware they had erred. MJ2 received testimony
during the March 2017 hearing on the Defense’s motion to dismiss that the
Whiteman AFB staff judge advocate, Lt Col MM, believed that, although im-
munized information would be inadmissible at trial, its use in a pretrial con-
finement hearing would be permissible because such proceedings were “non-
adversarial.” He testified that he arrived at this conclusion after consulting
with the Eighth Air Force staff judge advocate. Appellant emphasizes MJ2’s
comment that he had “never seen a case where immunized testimony was
served on the accused as part of his preferral package. . . . [W]here [the Gov-
ernment] actually ha[d] the audacity to serve the immunized testimony on the
accused . . . .” However, consistent with Lt Col MM’s testimony, this comment
underscores how oblivious the Government was to the error it was committing.
Although we do not applaud the error, which necessitated MJ2’s dramatic rem-
edy of dismissal of the charges and disqualification of both legal offices and
Appellant’s squadron commander, it was apparently the result of good faith—
albeit jarringly incorrect—legal analysis.
    Fourth, MJ2 made findings—which we find not to be clearly erroneous—
that the Whiteman AFB staff judge advocate and the Eighth Air Force staff
judge advocate made recommendations to their respective convening authori-
ties based only on the firearm charges, without referring to any immunized
information. This finding further indicates the Government did not improperly
benefit from its failure to contain the immunized information as it brought
Appellant to trial for the assault on A1C BL.
   Accordingly, we find the second factor weighs in favor of Appellant, alt-
hough not heavily.

                                      13
                  United States v. Laubach, No. ACM 39396


       c. Demand for Speedy Trial
   Appellant made three separate demands for speedy trial during his pretrial
confinement on 28 October 2016, 13 December 2016, and 29 June 2017. The
Government concedes this factor favors Appellant. We agree.
       d. Prejudice
    “Given that Article 10, UCMJ, is triggered only when an accused is in pre-
trial confinement, the prejudice prong of the balancing test triggered by pre-
trial confinement requires something more than pretrial confinement alone.”
Cooley, 75 M.J. at 262. The Supreme Court has identified three forms of cog-
nizable prejudice under Barker, including oppressive pretrial incarceration,
anxiety and concern, and—most seriously—impairment of the accused’s de-
fense. Mizgala, 61 M.J. at 129 (quoting Barker, 407 U.S. at 532).
    Despite the duration of Appellant’s pretrial confinement, we do not find
oppressive incarceration. Appellant was ultimately sentenced to confinement
for two years and six months, a period which exceeds the 593 days of total
pretrial confinement credit to which Appellant was entitled. 5 Moreover, MJ3
denied Appellant’s motion for relief for illegal pretrial confinement conditions,
and Appellant has not renewed that claim on appeal. We do not have evidence
Appellant was mistreated or suffered from unduly harsh conditions during his
pretrial confinement.
    With respect to anxiety and concern, “we are concerned not with the normal
anxiety and concern experienced by an individual in pretrial confinement, but
rather with some degree of particularized anxiety and concern greater than the
normal anxiety and concern associated with pretrial confinement.” Wilson, 72
M.J. at 354 (citations omitted). We do not find such particularized anxiety and
concern in Appellant’s case. Appellant contends he was held in pretrial con-
finement for an extended period before he was charged, which “would undoubt-
edly cause a great deal of anxiety and concern for any accused.” However, alt-
hough charges were not preferred against Appellant until two months after he
entered pretrial confinement, the circumstances of his initial arrest and con-
finement by civilian authorities coupled with his pretrial confinement hearing
would have left him in little doubt as to the nature of the offense for which he
was held, and eventually convicted. We do not doubt Appellant experienced


5 We do not mean to imply we would find prejudice had Appellant’s pretrial confine-
ment credit exceeded his sentence. Cf. United States v. Danylo, 73 M.J. 183, 188
(C.A.A.F. 2014) (noting, in the context of an alleged Sixth Amendment speedy trial
violation, that the CAAF has “never held that pretrial confinement which exceeds an
adjudged sentence is per se prejudicial” (citing Bell v. Wolfish, 441 U.S. 520, 539
(1979))).


                                        14
                  United States v. Laubach, No. ACM 39396


some anxiety, but we have no basis to conclude it was greater than that ordi-
narily associated with pretrial confinement.
    Additionally, we find no substantial impairment of Appellant’s defense at
trial resulting from his pretrial confinement. Evidence of Appellant’s assault
with a dangerous weapon against A1C BL was overwhelming nearly from the
outset of the case. Appellant suggests he may have been prejudiced in that
there is some indication in the record that A1C BL’s attitude toward the pros-
ecution shifted over time. In particular, the report of the first Article 32 hear-
ing in November 2016 indicated at that point A1C BL did not want to partici-
pate in the prosecution. However, even if true, we find the significance of
A1C BL’s reluctance to participate at that point in time to be speculative at
best. First, there is no indication A1C BL still felt that way as of the March
2017 trial date. Second, even if A1C BL was reluctant to testify, as a military
witness the Government could have compelled his attendance at the trial.
Third, even if A1C BL had not testified or participated, as described above ev-
idence of Appellant’s guilt was overwhelming and evidence of physical injuries
and other impacts of Appellant’s crime was readily available to the Govern-
ment. Therefore, we discern no substantial impairment of Appellant’s defense
at trial resulting from the delay.
   Accordingly, we find the fourth factor strongly favors the Government.
       e. Balancing of Factors
     In summary, the length of the pretrial delay and Appellant’s demands for
speedy trial favor Appellant; the Government’s error in causing the delay also
favors Appellant, although not heavily; and the absence of prejudice strongly
favors the Government. We note again that these factors are not “talismanic”
and must be considered together with all relevant circumstances in what is
necessarily a case-by-case analysis. Wilson, 72 M.J. at 351 (quoting Barker,
407 U.S. at 533). In this case, we find the absence of cognizable prejudice cou-
pled with the absence of intentional delay on the Government’s part to be de-
cisive.
    We note Appellant has failed to identify any decision by the CAAF or by
this court finding a violation of Article 10, UCMJ, in the absence of some find-
ing of prejudice to the accused. Appellant identifies our sister court’s decision
in United States v. Miller, 66 M.J. 571, 577 (N.M. Ct. Crim. App. 2008), where
the court upheld the trial judge’s finding of a violation of Article 10 notwith-
standing its conclusion that any prejudice to the appellant was minimal. How-
ever, there the court specially emphasized its “particular concern [with] the
actions of the Government,” which engaged in irregularities and neglect quite
unlike the present case that apparently resulted in substantial unnecessary




                                       15
                      United States v. Laubach, No. ACM 39396


delay. Id. at 575–77. 6 Therefore, although we agree that a showing of prejudice
is not essential to finding a violation of Article 10, we do not find Appellant’s
case to be similar to Miller.
    In Appellant’s case, if we had found the Government acted with greater
indifference to delay or intent to cause delay, we might have reached a different
result. Similarly, if we had found any cognizable prejudice to Appellant, we
may have found a violation of Article 10, UCMJ. However, in this case, alt-
hough the Government erred, it actively prosecuted Appellant’s case, and its
error was not so egregious as to violate Appellant’s Article 10 right to a speedy
trial.

                                      III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c) (2016). Accordingly, the
findings and sentence are AFFIRMED.


                     FOR THE COURT



                     CAROL K. JOYCE
                     Clerk of the Court




6   In Miller, the court concluded:
          First, the [convening authority (CA)] directed a post-referral R.C.M.
          706 [mental examination] board without seeking the military judge’s
          order or her later concurrence. The CA then circumvented routine mil-
          itary chains of command by directing a specific physician to conduct
          the mental status exam, leaving its timely disposition without judicial
          or military oversight. All the while, the Government knew the appellee
          was in pretrial confinement for a period that eventually approached
          forty percent of the maximum confinement time authorized for his of-
          fenses. Finally, and most importantly, the Government has not met its
          burden of demonstrating that it diligently sought to follow the proceed-
          ings of the mental status examination or to expedite it when it obvi-
          ously lagged. Even in the absence of a demand for speedy trial or obvi-
          ous prejudice, we find that these circumstances tilt the balance against
          the Government.
66 M.J. at 577.


                                            16